            Case 3:16-cv-07244-EMC Document 193 Filed 11/21/19 Page 1 of 4



     Jennie Lee Anderson (SBN 203586)                     Adam J. Levitt (pro hac vice)
 1   Lori E. Andrus (SBN 205816)                          DICELLO LEVITT GUTZLER LLC
     ANDRUS ANDERSON LLP                                  Ten North Dearborn Street, Eleventh Floor
 2   155 Montgomery Street, Suite 900                     Chicago, Illinois 60602
     San Francisco, California 94104                      Telephone: 312-214-7900
 3   Telephone: 415-986-1400                              alevitt@dicellolevitt.com
     jennie@andrusanderson.com
 4   lori@andrusanderson.com                              W. Daniel “Dee” Miles, III (pro hac vice)
                                                          BEASLEY, ALLEN, CROW,
 5                                                        METHVIN, PORTIS & MILES, P.C.
                                                          218 Commerce Street
 6                                                        Montgomery, Alabama 36104
                                                          Telephone: 334-269-2343
 7                                                        Dee.Miles@beasleyallen.com
 8   Counsel for Plaintiffs and the Proposed Classes (additional counsel appear on signature page)
 9                                UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
11
     MONTEVILLE SLOAN, JR., RAUL SIQUEIROS,               Case No.: 16-cv-07244-EMC
12   TODD AND JILL CRALLEY, JOSEPH
     BRANNAN, LARRY GOODWIN, MARC                         DECLARATION OF H. CLAY BARNETT,
13
     PERKINS, THOMAS SHORTER, DERICK                      III, IN SUPPORT OF PLAINTIFFS’
14   BRADFORD, GABRIEL DEL VALLE, KEVIN                   OPPOSITION TO GENERAL MOTORS
     HANNEKEN, EDWIN AND KATELYN DOEPEL,                  LLC’S MOTION FOR PARTIAL
15   DAN MADSON, JAMES FAULKNER, JOSEPH                   SUMMARY JUDGMENT ON CLAIMS OF
     OLIVIER, SCOTT SMITH, ROSS DAHL, DREW                ACCELERATED PLAINTIFFS
16   PETERSON, MICHAEL WARE, STEVE
17   KITCHEN, JOHN KNOLL, BARBARA MOLINA,
     DENNIS VITA, WILLIAM DAVIS, JR., THOMAS
18   SZEP, MIKE WARPINSKI, WILLIAM
     MARTELL, JOHN GRAZIANO, JOSHUA
19   BYRGE, RUDY SANCHEZ, CHRISTOPHER
     THACKER, KELLY HARRIS, JAMES
20
     ROBERTSON, and JONAS BEDNAREK,
21   individually and on behalf of all others similarly
     situated,
22
            Plaintiffs,
23

24          v.

25   GENERAL MOTORS LLC,

26          Defendant.
27

28
                                                                                  Case No. 16-cv-07244-EMC
          DECLARATION OF H. CLAY BARNETT, III, IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
               GENERAL MOTORS LLC’S MOTION FOR PARTIAL SUMMARY JUDGMENT
            Case 3:16-cv-07244-EMC Document 193 Filed 11/21/19 Page 2 of 4




 1          I, H. Clay Barnett, III, hereby declare as follows:

 2          1.     I am a principal with the law firm of Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.

 3   I have been admitted pro hac vice to represent Plaintiffs in the above-captioned matter. I make this

 4   declaration based on my personal knowledge of the facts contained herein and if called as a witness I

 5   could and would competently testify thereto.

 6          2.     I submit this Declaration in support of Plaintiffs’ Opposition to General Motors LLC’s

 7   Motion for Partial Summary Judgement on claims of Accelerated Plaintiffs.

 8          3.     Attached hereto as Exhibits are true and correct copies of the following documents:

 9
      Exhibit                                          Description
10      No.
11    1          Transcript of the May 23, 2019 Deposition of Thomas Halka
      2          Transcript of the May 8, 2019 Deposition of Grant Tappen
12    3          Transcript of the May 30, 2019 Deposition of Steven Pfromm
      4          Document produced by GM in this litigation with Bates No. GM-000128725
13    5          Transcript of May 21, 2019 Deposition of Yoon Lee
14    6          Document produced by MAHLE in this litigation with Bates No. MAHLE-002261
      7          Transcript of the May 15, 2019 Deposition of Richard Ricchi
15    8          Transcript of the May 17, 2019 Deposition of Gary Cygan, Jr.
      9          Transcript of the April 12, 2019 Deposition of Wai Nguyen
16    10         Transcript of the May 8, 2019 30(b)(6) Deposition of Grant Tappen
17    11         Document produced by GM in this litigation with Bates No. GM-000128867
      12         Amended Expert Report of Dr. Jeffrey K. Ball
18    13         Document produced by GM in this litigation with Bates No. GM-000577431
      14         Document produced by GM in this litigation with Bates No. GM-000579376
19    15         GM’s Responses to Plaintiffs’ Second Set of Interrogatories
20    16         Document produced by GM in this litigation with Bates No. GM-000578690
      17         Document produced by GM in this litigation with Bates No. GM-000127816
21    18         Document produced by GM in this litigation with Bates No. GM-000312645
      19         Document produced by GM in this litigation with Bates No. GM-000579013
22    20         Transcript of the April 26, 2019 Deposition of Lisa Toth
23    21         Document produced by GM in this litigation with Bates No. GM-000571921
      22         Document produced by GM in this litigation with Bates No. GM-000128851
24    23         Document produced by GM in this litigation with Bates No. GM-000579841
      24         Document produced by GM in this litigation with Bates No. GM-000571924
25    25         Document produced by GM in this litigation with Bates No. GM-000571927
      26         Document produced by GM in this litigation with Bates No. GM-000571931
26
      27         Document produced by GM in this litigation with Bates No. GM-000200247
27    28         Document produced by GM in this litigation with Bates No. GM-000226752
      29         Document produced by GM in this litigation with Bates No. GM-000571946
28
                                              -2-                      Case No. 16-cv-07244-EMC
          DECLARATION OF H. CLAY BARNETT, III, IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
               GENERAL MOTORS LLC’S MOTION FOR PARTIAL SUMMARY JUDGMENT
            Case 3:16-cv-07244-EMC Document 193 Filed 11/21/19 Page 3 of 4




     30        Document produced by GM in this litigation with Bates No. GM-000571951
 1
     31        Document produced by GM in this litigation with Bates No. GM-000571956
 2   32        Document produced by GM in this litigation with Bates No. GM-000277344
     33        Document produced by GM in this litigation with Bates No. GM-000571968
 3   34        Document produced by GM in this litigation with Bates No. GM-000571974
     35        Document produced by GM in this litigation with Bates No. GM-000571980
 4   36        Document produced by GM in this litigation with Bates No. GM-000200212
 5   37        Document produced by GM in this litigation with Bates No. GM-000118990
     38        Document produced by GM in this litigation with Bates No. GM-000576733
 6   39        Document produced by GM in this litigation with Bates No. GM-000236672
     40        Document produced by GM in this litigation with Bates No. GM-000579468
 7   41        Transcript of the October 11, 2019 Deposition of Dr. Jeffrey K. Ball
 8   42        Supplemental Report of Dr. Jeffrey K. Ball
     43        Document produced by GM in this litigation with Bates No. GM-000575234
 9   44        Document produced by GM in this litigation with Bates No. GM-000000001
     45        Document produced by GM in this litigation with Bates No. GM-000225240
10   46        Document produced by GM in this litigation with Bates No. GM-000574550
11   47        ALLDATA LLC Engine Oil Pressure Specifications
     48        Plaintiff Siqueiros Response to GM’s First Set of Interrogatories
12   49        Transcript of the May 21, 2019 Deposition of Raul Siqueiros
     50        Cralley Plaintiffs Response to GM’s First Set of Interrogatories
13   51        Transcript of the May 24, 2019 Deposition of Todd Alan Cralley
14   52        Plaintiff John Knoll Response to GM’s First Set of Interrogatories
     53        Transcript of the May 3, 2019 Deposition of John Knoll
15   54        Plaintiff Davis Response to GM’s First Set of Interrogatories
     55        Transcript of the May 29, 2019 Deposition of William Paul Davis, Jr.
16   56        Plaintiff Szep Response to GM’s First Set of Interrogatories
17   57        Plaintiff Szep Response to GM’s Second Set of Interrogatories
     58        Plaintiff Sanchez Supplemental Response to GM’s First Set of Interrogatories
18   59        Transcript of the May 7, 2019 Deposition of Rudy Sanchez
     60        Document produced by MAHLE in this litigation with Bates No. MAHLE-001867
19

20
           I declare under penalty of perjury that the foregoing is true and correct.
21

22   Dated: November 21, 2019                                   Respectfully Submitted,
23
                                                                /s/ H. Clay Barnett, III
24                                                              H. Clay Barnett, III (pro hac vice)
                                                                BEASLEY, ALLEN, CROW,
25                                                              METHVIN, PORTIS & MILES, P.C.
                                                                218 Commerce Street
26                                                              Montgomery, Alabama 36104
                                                                Telephone: 334-269-2343
27
                                                                Clay.Barnett@Beasleyallen.com
28
                                              -3-                      Case No. 16-cv-07244-EMC
          DECLARATION OF H. CLAY BARNETT, III, IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
               GENERAL MOTORS LLC’S MOTION FOR PARTIAL SUMMARY JUDGMENT
       Case 3:16-cv-07244-EMC Document 193 Filed 11/21/19 Page 4 of 4




 1                                                  W. Daniel “Dee” Miles, III (pro hac vice)
 2                                                  J. Mitch Williams (pro hac vice)
                                                    BEASLEY, ALLEN, CROW,
 3                                                  METHVIN, PORTIS & MILES, P.C.
                                                    218 Commerce Street
 4                                                  Montgomery, Alabama 36104
                                                    Telephone: 334-269-2343
 5                                                  Dee.Miles@Beasleyallen.com
 6                                                  Mitch.Williams@Beasleyallen.com

 7                                                  Counsel for Plaintiffs and the Proposed
                                                    Classes
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -4-                      Case No. 16-cv-07244-EMC
     DECLARATION OF H. CLAY BARNETT, III, IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO
          GENERAL MOTORS LLC’S MOTION FOR PARTIAL SUMMARY JUDGMENT
